Case 8:19-cv-03121-WFJ-AEP Document 32-2 Filed 03/30/20 Page 1 of 3 PagelD 170

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

MELODEE MICHALARES-OWENS Case No. 8:19-cv-3121-T-O2AEP
Plaintiff,
V8.

GREENWOCD OF SC, INC.,
a Foreign for Profit Corporation
800A, LLC, a Florida Limited Liability Company

Defendants.

/
AFFIDAVIT OF OWNER

Before me, the undersigned authority, personally appeared Shemzi Balla, who, after being duly
sworn, deposes and states from personal knowledge:

1. My name is Shemzi Balla and | am competent to testify to the matters contained herein and
my sworn statements are made from personal knowledge. | am the sole member of 800A, LLC which
owns the subject property at 800 Clearwater Largo Rd. N, Largo, FL 33770.

2. The subject property is leased as a restaurant to Santa Fe Mexican Grill, Inc. The property
has been used as a restaurant since 1989. | have owned the property since 1989 (The Palace
Restaurant). There were no complaints to me prior to this suit about any of the items in the Complaint.

3. The allegations in the Amended Complaint on pages 7 and 8, paragraph 22, items a) — p)
have all been addressed and remedied or do not exist and therefore the Complaint should be dismissed
as they are moot in all respects. The items listed have all been addressed. There is no reason for a
federal injunction or for the Amended Complaint.

4, With respect to the Amended Complaint in paragraph 22 a), there are two handicap parking
spaces, both denominated for handicapped individuals, which is the correct number for the parking lot.
The items in 22 b), c) and d) have each been addressed by me with new handicap signage and new
painting of the handicap spaces and repainting the path leading up to the doorway. (Photographs
attached show what has been corrected by me, therefore there is no basis for the Amended Complaint
made in paragraph 22 a), b), c) and d).)

8. With respect to paragraph 22, item e), the doorknob has been replaced to a new door opener
that does not require turning such as a knob. A photograph is attached showing this corrected item is
resolved now and is moot.

6. The Amended Complaint in paragraph 22, item f); the grab bar in the rest room has been
placed and a Photograph is set forth to show this matter is now resolved in paragraph 22 f.

7. ‘The grab rails in the rest room have now been correctly installed and a photograph has been
taken and attached to show this item has been corrected. Therefore, paragraph 22, item g) is resolved
and moot.
Case 8:19-cv-03121-WFJ-AEP Document 32-2 Filed 03/30/20 Page 2 of 3 PagelD 171

8. The pipes under the sink are now wrapped with insulation and there is no blocking access
to the sink. [The main sink is not blocked in the non-handicap is not blocked]. A photograph has been
attached and paragraph 22, item h) is resolved.

9. There is a route from the public access to the restaurant newly painted. A photograph is
attached and therefore paragraph 22, item i) is resolved. There was always a route, but the area has
been resurfaced and painted.

10. The Amended Complaint in paragraph 22, item j) is resolved as there is a lower table in the
bar area which allows the Plaintiff to use that area. Therefore, paragraph 22, item j) is resolved.

11. The bathroom spigots have been changed with new handles so they no longer require
“twisting and turning” to operate and a Photograph of the new handle has been provided with a new
handle. Therefore, paragraph 22, item k) is resolved.

12. The bathroom mirror has been lowered and a photograph of the lowered mirror is provided.
Therefore, paragraph 22, item |) is resolved.

13. The latch has been changed so that pinching is not required and a photograph of the new
latch installed is attached. Therefore, paragraph 22, item m) is resolved.

14. There is compliant seating. Paragraph 22, item n) appears to be an error because it states
“complaint” {sic]. There is no barrier preventing seating in the restaurant main floor area with mobility
devices. Therefore, item n) is fully resolved.

15. The “paper towel dispenser” has now been lowered and is not blocked by the trash can.
Therefore, paragraph 22, item 0) is resolved and a new photograph has been provided.

16. The “hook on the door” in the handicap stall has now been lowered. Therefore, paragraph
22, item p) is resolved and a photograph is attached.

17. The Plaintiff could have gotten the same result by bringing up the matter (or any matter)
informally to me or the restaurant owner because | am dedicated to making sure that the
restaurant/property is taken care of and the patrons are always happy.

18. There is absolutely no basis for this lawsuit/Amended Complaint and any and all items
complained of in paragraph 22 a) — p) have been resolved by correction (many were exaggerated to
create a suit). There is certainly no basis or reason for a Temporary or Permanent Injunction simply to
enforce the corrective actions that have already been undertaken and completed by me. Paragraph
22, items a) — p). (See Photographs.)

19. The Amended Complaint in paragraph 22, a) — p}, is moot as the matters have all been
resolved and addressed entirely by the owner and remedied therefore the lawsuit should be dismissed
as moot.

Further, Affiant sayeth not.
Case 8:19-cv-03121-WFJ-AEP Document 32-2 Filed 03/30/20 Page 3 of 3 PagelD 172

 

 

Shem Balla

STATE OF FLORIDA
COUNTY OF PINELLAS

The foregoing instrument was acknowledged before me _ this aT } j day of

OCev _ 2020 by Shemzi Balla who personally appeared before me at the time of nc notarization,

and who is personally known to me or who has produced a Florida Driver's License as identification and
took an oath that the statements herein are true and correct. A

 

My Commission aa 300356
Expires 04/03/2023 SN

 

fy Notary Public State of Florida ¥
> vacqueline L. Daty

 
